Cai

—_— —_— —

Se 1:19-cr-00173-LMB Document 11 Filed 03/22/19 Page 1 of 1 PagelD# 33

IN THE DISTRICT COURT FOR THE EASTERN DISTRICT OF VIRGINIA
Alexandria, Virginia
Criminal Division

UNITED STATES )
)
)
v ) Case No. 1:19 MA 135
)
)
DREW IMPARATO )

ENTRY OF APPEARANCE

Please enter the appearance of Bruce A. Johnson, Jr., Esquire, a member of the bar of
this Court, on behalf of Defendant, Drew Imparato.
Respectfully submitted,
BRUCE A. JOHNSON JR, LLC

{sf
Bruce A. Johnson, Jr., Esq. (436910)
4301 Northview Drive
Bowie, Maryland 20716

bajjlaw@aol.com
(301) 860-1505

 

CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing Entry of Appearance, on behalf of
Defendant, was this 22"4 day of March 2019 delivered to Assistant United States Attorney,
Whitney Russell, Esq., U.S. Attorney’s Office, Eastern District of Virginia, 2100 Jamieson
Avenue, Alexandria, Virginia 22314, via electronic filing and email.

isf
Bruce A. Johnson, Jr.

 

 

 

 
